Order reversed, in so far as it relates to the first cause of action, and motion granted, requiring the plaintiff! to furnish a bill of particulars thereon, viz., the dates upon which said services and materials referred to in the first cause of action were respectively rendered and furnished and the fair and reaspnable value of the item§ thereof, *718and in all other respects the order is affirmed, without costs of this appeal to either party. All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Taylor, JJ.